Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is dated as of
December 17, 2015, and executed by SS GROWTH OPERATING PARTNERSHIP, L.P. and
certain affiliated entities signatory hereto (hereinafter, collectively,
“Borrower”), the Lenders, and KEYBANK NATIONAL ASSOCIATION, (hereinafter,
the “Administrative Agent”), for itself and for the Lenders in consideration of
mutual covenants contained herein and benefits to be derived herefrom. Unless
otherwise defined herein, capitalized terms used herein shall have the same
meaning provided for in the Original Credit Agreement.

RECITALS

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Credit Agreement dated July 31, 2014, as amended by that certain First Amendment
to Credit Agreement dated as of January 23, 2015 (as amended, the “Original
Credit Agreement”), whereby the Lenders have agreed to make revolving loans to
Borrower in accordance with the terms and conditions of the Original Credit
Agreement; and

WHEREAS, Borrower, Administrative Agent, and the Lenders, have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Original Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and the Administrative Agent hereby covenant and agree as
follows:

1. The following definitions are hereby added to Section 1.01 of the Original
Credit Agreement:

“Adjustment Period” has the meaning set forth in the definition of Borrowing
Base Availability.

“Curtailment Period” means the period commencing on the date which is the
earliest of (a) January 21, 2016, (b) the date on which the closing of the
acquisition (hereinafter, the “Ashby Acquisition”) of the property located at
875 East Ashby Place, San Antonio, Texas by SSGT 875 E. Ashby Pl, LLC, a
Delaware limited liability company, occurs, or (c) the date on which Borrower
has raised sufficient equity to be able to close the Ashby Acquisition, and
ending on the date on which the outstanding principal balance of the Loan has
been reduced to the lesser of (x) an amount no greater than $40,000,000.00, or
(y) an amount that would cause the Borrower to comply with the Borrowing Base
Availability Calculations with such calculations being made as if the Loan is
outside the Adjustment Period (i.e. a 55% of Pool Value and 1.35 to 1.00 Debt
Service Coverage Ratio).

 

-1-



--------------------------------------------------------------------------------

“Pool Debt Yield” means the ratio, expressed as a percentage, of (a) Net
Operating Income from the Mortgaged Properties to (b) the outstanding principal
balance of the Loans.

2. The definition of Applicable Rate in the Original Credit Agreement is hereby
deleted in its entirety and shall be replaced by the following:

“Applicable Rate” means (a) for any Eurodollar Borrowing, from and after
December 17, 2015 until the end of the Curtailment Period, 375 basis points, and
at all other times 325 basis points, and (b) for any ABR Borrowing, from and
after December 17, 2015 until the end of the Curtailment Period, 275 basis
points, and at all other times 225 basis points.

3. The definition of Borrowing Base Availability in the Original Credit
Agreement is hereby deleted in its entirety and shall be replaced by the
following:

“Borrowing Base Availability” means, as adjusted from time to time pursuant to
the terms hereof the lesser of (i) from and after December 17, 2015 through and
including April 15, 2016 (the “Adjustment Period”) sixty five percent (65%) of
the Pool Value of the Mortgaged Properties, and at all other times fifty-five
percent (55%) of the Pool Value of the Mortgaged Properties, or (ii) during the
Adjustment Period, a loan amount which would provide a Pool Debt Yield of no
less than nine percent (9%), and at all other times a loan amount which would
provide a minimum Debt Service Coverage Ratio of no less than 1.35 to 1.0.”

4. The definition of “EBITDA” in the Original Credit Agreement is hereby deleted
in its entirety and shall be replaced by the following:

“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) asset management fees, plus
(d) property acquisition fees and expenses, plus (e) self-administration and
listing fees, plus or minus (f) to the extent included in the determination of
net income, any extraordinary losses or gains, such as those resulting from
sales or payment of Indebtedness, plus (g) to the extent deducted in the
calculation of net income, dividends paid or payable or accretion with respect
to the applicable period of calculation on the SST Preferred Equity and plus or
minus (h) non-cash foreign currency adjustments, in each case, as determined on
a consolidated basis in accordance with GAAP, and including (without
duplication) the Equity Percentage of EBITDA for the Borrower’s Unconsolidated
Affiliates.”

5. The definition of “Management Company” in the Original Credit Agreement is
hereby deleted in its entirety and shall be replaced by the following:

“Management Company” means SS Growth Property Management, LLC, a Delaware
limited liability company and Extra Space Management, Inc., a Utah corporation.”

 

-2-



--------------------------------------------------------------------------------

6. The definition of “Net Operating Income” in the Original Credit Agreement is
hereby deleted in its entirety and shall be replaced by the following:

“Net Operating Income” shall mean, for any operating Real Property, the
difference between (a) any rentals, proceeds and other income received from such
property, less (b) an amount equal to all costs and expenses (excluding Interest
Expense, depreciation and amortization expense, asset management fees,
acquisition fees and expenses, self-administration and listing fees and any
expenditures that are capitalized in accordance with GAAP) incurred as a result
of, or in connection with, or properly allocated to, the operation or leasing of
such property during the determination period, less (c) the Capital Expenditure
Reserve. Net Operating Income shall be calculated based on the immediately
preceding calendar quarter unless the Real Property has not been owned by the
Borrower or its Subsidiaries for the entirety of such calendar quarter, in which
event Net Operating Income shall be grossed up for such ownership period and may
be adjusted as reasonably approved by the Administrative Agent.”

7. The definition of “Pool Value” in the Original Credit Agreement is hereby
deleted in its entirety and shall be replaced by the following:

“Pool Value” means, for the Mortgaged Properties in the Pool from time to time,
the lesser of (a) the aggregate undepreciated cost of the Mortgaged Properties
or (b) the aggregate Appraised Value of the Mortgaged Properties, provided,
however, that the Mortgaged Property located at 875 East Ashby Place, San
Antonio, Texas, shall be included in the Pool Value upon its becoming a
Mortgaged Property until December 17, 2016 at a value equal to the undepreciated
cost of such Mortgaged Property, and thereafter shall be included at the “Value
In Use” as set forth in the Appraisal for such Mortgaged Property. During the
Initial Term, Administrative Agent shall have the right, but not the obligation,
in its sole discretion, to order updated Appraisals of the Mortgaged Properties
at the Lenders’ expense for purposes of determining Pool Value, such updated
Appraisals to be obtained no more frequently than once per annum.
Notwithstanding the previous limitation, Administrative Agent shall have the
right, but not the obligation, in its sole discretion, to order updated
Appraisals of the Mortgaged Properties at the Borrower’s expense in connection
with any requested extension of the Maturity Date in accordance with the terms
hereof.”

8. Section 2.04(a) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(a) Request for Increase. At any time prior to July 31, 2017, the Borrower
shall have the option to increase the aggregate Commitments to a maximum
aggregate available amount of $150,000,000.00 (the “Increase Option”). The
Borrower may exercise the Increase Option at any time and from time to time by
providing notice to the Administrative Agent (which shall promptly notify the
Lenders); provided, however, (i) that at the time of each exercise of the
Increase Option, there is no Default or Event of Default which shall have
occurred and be continuing; (ii) in no event shall the existence of this
Increase Option be deemed a commitment on the part of a Lender until such time

 

-3-



--------------------------------------------------------------------------------

as such Lender in writing increases its commitment or a new Lender issues a
written commitment for any such amounts in excess of the then-existing committed
Loan amount, and then in such event, such increase to the Loan amount shall only
be to the extent of the increased commitment or new commitment amounts; (iii) at
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify a reasonable time period within which each
Lender is requested to respond as to whether such Lender agrees to increase the
amount of its Commitment in accordance with the terms and conditions of
Section 2.04(e); (iv) any such increase shall be in minimum increments of
$20,000,000.00 and (v) any such increase shall be integrated into this Agreement
and shall be subject to the same terms and conditions as this Agreement, except
as otherwise provided in Section 2.04(e)(vi); provided, however, at Lead
Borrower’s option, Lead Borrower may request that any such requested increase in
the amount of the aggregate Commitments be effected through the addition of one
or more term loan commitments (and, in such event, all references in this
Section 2.08 to any increase in the Commitments (or any Revolving Commitment),
as and to the extent applicable at any time, shall be deemed and construed to
mean and refer to any such term loan commitment in the amount of such increase,
mutatis mutandis), subject further, however, (1) to the continued applicability
of the terms and provisions of this Section 2.08 and (2) in addition to the
items specified below, the prior execution and delivery by the Credit Parties of
such other and further agreements, instruments, and documents which
Administrative Agent may then require in its sole but reasonable determination
to effect any such term loan commitment in the amount of such increase.”

9. A new Section 2.21 is hereby added to the Original Credit Agreement as
follows:

“SECTION 2.21 Required Curtailment. Commencing one (1) week after the
commencement of the Curtailment Period and thereafter during the Curtailment
Period, Borrower and Parent shall apply, on a weekly basis, one hundred percent
(100%) of the following amounts to reduce the outstanding principal balance of
the Loans, which payments shall also reduce the aggregate Commitments hereunder
until such aggregate Commitments equal $40,000,000.00:

(i) the net proceeds of all asset sales and refinancings (after customary
closing costs and repayment of any Indebtedness secured by such asset); and

(ii) net proceeds of equity issuances of the Parent.”

10. Section 3.06 of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“SECTION 3.06 Intellectual Property. To the actual knowledge of each Credit
Party, such Credit Party owns, or is licensed to use, all patents and other
intellectual property material to its business, and the use thereof by such
Credit Party does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material

 

-4-



--------------------------------------------------------------------------------

Adverse Effect. To the actual knowledge of each Credit Party, there are no
material slogans or other advertising devices, projects, processes, methods,
substances, parts or components, or other material now employed, or now
contemplated to be employed, by any Credit Party with respect to the operation
of any Real Property with the Lenders acknowledging that each Mortgaged Property
will be operated by Extra Space Management, Inc. under the “Extra Space” brand
and marketing program and will utilize such Management Company’s “processes” and
“methods”, and no claim or litigation regarding any slogan or advertising
device, project, process, method, substance, part or component or other material
employed, or now contemplated to be employed by any Credit Party, is pending or
threatened, the outcome of which could reasonably be expected to have a Material
Adverse Effect.

11. Section 5.02(a) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(a) a Total Leverage Ratio no greater than sixty-five percent (65%) during the
Adjustment Period and at all other times no greater than sixty percent (60%).

12. Section 5.02(c) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(c) an Interest Coverage Ratio of not less than 1.65:1.00 during the Adjustment
Period, and thereafter 1.75:1.00 through the quarter ending June 30, 2016, and
increasing to 1.85:1.00 as of September 30, 2016 and on each quarter end
thereafter;

13. Section 5.02(e) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(e) a ratio of (i) the Indebtedness that bears interest at a varying rate of
interest or that does not have the interest rate fixed, capped or swapped
pursuant to a Hedging Agreement (excluding any such Indebtedness constituting
the increased Commitment hereunder during the Adjustment Period) to (ii) the sum
of the Indebtedness (excluding the increased Commitment hereunder during the
Adjustment Period), not in excess of thirty percent (30%);”

14. Section 5.02(f) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(f) during the Adjustment Period, a Loan to Value Ratio of not greater than
sixty-five percent (65%) and at all other times a Loan to Value Ratio of not
greater than fifty-five percent (55%); and”

 

-5-



--------------------------------------------------------------------------------

15. Section 5.02(g) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(g) during the Adjustment Period, a Pool Debt Yield of not less than nine
percent (9%) and at all other times a Debt Service Coverage Ratio of not less
than 1.35:1.00.

16. Section 6.09(e) of the Original Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“(e) Indebtedness of the Parent, including, without limitation, that under
recourse Guarantees (but excluding that relating to this Agreement), in an
aggregate amount not to exceed fifteen percent (15%) of Total Asset Value prior
to December 31, 2017, or ten percent (10%) of Total Asset Value thereafter.”

17. Schedule 2.01 of the Original Credit Agreement is hereby deleted in its
entirety and replace with Schedule 2.01 attached hereto and made a part hereof.

18. Exhibit B-1 to the Original Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit B-1 attached hereto and made a part hereof.

19. Exhibit B-2 to the Original Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit B-2 attached hereto and made a part hereof.

20. Exhibit G to the Original Credit Agreement is hereby deleted in its entirety
and replaced with Exhibit G attached hereto and made a part hereof.

21. Commitment Fee. Borrower and Administrative Agent hereby agree that in
connection with the increase of the KeyBank National Association Commitment to
$46,250,000.00, Borrower shall pay a Commitment Fee pursuant to the terms of the
Fee Letter in an amount equal to $328,125.00 (1.25% of the amount of such
increased Commitment).

22. Additional Representations and Warranties. Each Borrower represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

23. Continuing Validity. Except as expressly amended hereby, the remaining terms
and conditions of the Original Credit Agreement shall continue in full force and
effect. All future references to the “Credit Agreement” shall be deemed to
include references to the Original Credit Agreement, as amended by this
Amendment. It is intended that this Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

-6-



--------------------------------------------------------------------------------

24. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the successors and assigns of the parties hereto.

25. Multiple Counterparts. For the purpose of facilitating the execution of this
Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument. Signatures delivered by facsimile
or PDF shall have the same legal effect as originals.

[SIGNATURE PAGES TO FOLLOW]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Amendment
to be duly executed and delivered as a sealed instrument as of the date first
written above.

BORROWER:

 

SS GROWTH OPERATING PARTNERSHIP, L.P. a Delaware limited partnership By:  
Strategic Storage Growth Trust, Inc.,   a Maryland corporation, its General
Partner   By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

SSGT 3252 N US HIGHWAY 1, LLC,

SSGT 4866 E RUSSELL RD, LLC,

SSGT 4349 S JONES BLVD, LLC

SSGT 1302 MARQUETTE DR, LLC

SSGT 1001 TOLLGATE RD, LLC

SSGT 1111 W GLADSTONE ST, LLC

SSGT 7760 LORRAINE AVE, LLC

SSGT 7211 ARLINGTON AVE, LLC

SSGT 3850 AIRPORT RD, LLC

each a Delaware limited liability company

By:   Strategic Storage Growth Trust, Inc.,   a Maryland corporation, its
Manager   By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:

KEYBANK NATIONAL ASSOCIATION

 

By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTOR CONFIRMATION

The undersigned hereby acknowledges and consents to the foregoing Second
Amendment to Credit Agreement and acknowledges and agrees that the undersigned
remains obligated for the various obligations and liabilities of Borrower to the
Administrative Agent and the Lenders under the Credit Agreement dated July 31,
2014, as amended, as provided for in that certain Guaranty dated July 31, 2014,
executed by the undersigned.

 

STRATEGIC STORAGE GROWTH TRUST, INC., a Maryland corporation By:  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President

 

[Guarantor Confirmation Page to Second Amendment to Credit Agreement]